HENRIOD, Chief Justice:
Appeal from a dismissal of a complaint charging violation of a revenue-raising ordinance where Pyne, a used-car dealer refused to pay a so-called “business tax” on the ground it was unconstitutionally discriminatory. Affirmed.
Orem passed an ordinance in which businesses were charged with a tax, admittedly to raise revenue, in which about 201 alleged businesses were affected, including Pyne’s, with many exceptions allowed for similar businesses.
The district court held that as to Pyne, with reservations, the ordinance was unconstitutional. We agree, and without burdening the official reports with details, make reference to the scholarly opinion of Judge Harding, in support of our conclusion. This case is No. 4039, District Court of Utah County, State of Utah, above title, decision August 3, 1964, and this Court No. 10211, filed August 19, 1964, and decided this date. The reader may refer to the official record of the trial court and of this Court, both of which may be noticed judicially, for the reasons we espouse in affirming the trial court.
The record indicates that this ordinance puts some businesses on a flat-fee basis with only about Va as much tax as the sales tax basis. This appears to be discriminatory.
McDONOUGH, CROCKETT, WADE and CALLISTER, JJ., concur.